Skadden, Arps, Slate, Meagher & Flom llp FOUR TIMES SQUARE NEW YORK 10036-6522 TEL: (212) 735-3000 FAX: (212) 735-2000 www.skadden.com DIRECT DIAL (212) 735-3176 DIRECT FAX (917) 777-3176 EMAIL ADDRESS EILEEN.NUGENT@SKADDEN.COM January 26, 2009 United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 Attn: Mellissa Campbell Duru, Esq. Attorney Advisor Office of Mergers and Acquisitions RE: Indevus Pharmaceuticals, Inc. ("Indevus") Schedule TO-T filed January 7, 2009 by BTB Purchaser Inc. and Endo Pharmaceuticals Holdings Inc. Schedule TO-T/As filed January 8, 2009, January 13, 2009, January 14, 2009, January 15, 2009 and January 20, 2009 SEC File No. 5-41015 Dear Ms.
